DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 1-27 of U.S. Patent No. 7,341,517. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is substantially equivalent to patent claim 1. For instance, instant claim 2 and patent claim 1 each recite an equivalent method of determining a spread for a variable associated with a wagerable event, the variable defining at least one value above and below the variable, displaying an interface conveying the wagerable event, the spread or spread values, at least one element for a user to submit two wagers related to the values of the spread, such that one of the wagers has a payout and loss determined based on a difference between a value of the variable at a maturity of the wager and one value of the spread, while the other of the wagers has a payout and a loss determined based on a difference between the value of the variable at a maturity of the wager and the other value of the spread, each of the wagers having a collar on potential losses, and a determined cap on potential winnings; finally resulting in the step of notifying the user of whether the wagers were accepted. It appears clear to any skilled artisan that claim 2 of the instant application and claim 1 of the patent substantially overlap in scope and would reasonably be subject to a terminal disclaimer requirement. 
Moreover dependent claims are substantially equivalent or overlapping in scope to dependent claims of said patent. And instant independent claim 16 is an apparatus claim reciting substantially equivalent operative recitations as instant claim 2 and independent claims of said patent. Consequently, it appears clear and reasonable to subject instant claims 2-21 to a terminal disclaimer requirement in view of U.S. Patent No. 7,341,517.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 1-11 of U.S. Patent No. 9,805,549. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is substantially equivalent to patent claim 1. For instance, instant claim 2 and patent claim 1 each recite an equivalent method of determining a spread for a variable associated with a wagerable event, the variable defining at least one value above and below the variable, displaying an interface conveying the wagerable event, the spread or spread values, at least one element for a user to submit two wagers related to the values of the spread, such that one of the wagers has a payout and loss determined based on a difference between a value of the variable at a maturity of the wager and one value of the spread, while the other of the wagers has a payout and a loss determined based on a difference between the value of the variable at a maturity of the wager and the other value of the spread, each of the wagers having a collar on potential losses, and a determined cap on potential winnings; finally resulting in the step of notifying the user of whether the wagers were accepted. It appears clear to any skilled artisan that claim 2 of the instant application and claim 1 of the patent substantially overlap in scope and would reasonably be subject to a terminal disclaimer requirement. 
Moreover dependent claims are substantially equivalent or overlapping in scope to dependent claims of said patent. And instant independent claim 16 is an apparatus claim reciting substantially equivalent operative recitations as instant claim 2 and independent claims of said patent. Consequently, it appears clear and reasonable to subject instant claims 2-21 to a terminal disclaimer requirement in view of U.S. Patent No. 9,805,549.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 1-15 of U.S. Patent No. 10,559,164. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is substantially equivalent to patent claim 1. For instance, instant claim 2 and patent claim 1 each recite an equivalent method of determining a spread for a variable associated with a wagerable event, the variable defining at least one value above and below the variable, displaying an interface conveying the wagerable event, the spread or spread values, at least one element for a user to submit two wagers related to the values of the spread, such that one of the wagers has a payout and loss determined based on a difference between a value of the variable at a maturity of the wager and one value of the spread, while the other of the wagers has a payout and a loss determined based on a difference between the value of the variable at a maturity of the wager and the other value of the spread, each of the wagers having a collar on potential losses, and a determined cap on potential winnings; finally resulting in the step of notifying the user of whether the wagers were accepted. It appears clear to any skilled artisan that claim 2 of the instant application and claim 1 of the patent substantially overlap in scope and would reasonably be subject to a terminal disclaimer requirement. 
Moreover dependent claims are substantially equivalent or overlapping in scope to dependent claims of said patent. And instant independent claim 16 is an apparatus claim reciting substantially equivalent operative recitations as instant claim 2 and independent claims of said patent. Consequently, it appears clear and reasonable to subject instant claims 2-21 to a terminal disclaimer requirement in view of U.S. Patent No. 10,559,164.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 1-20 of U.S. Patent No. 10,559,164. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is substantially equivalent to patent claim 1. For instance, instant claim 2 and patent claim 1 each recite an equivalent method of determining a spread for a variable associated with a wagerable event, the variable defining at least one value above and below the variable, displaying an interface conveying the wagerable event, the spread or spread values, at least one element for a user to submit two wagers related to the values of the spread, such that one of the wagers has a payout and loss determined based on a difference between a value of the variable at a maturity of the wager and one value of the spread, while the other of the wagers has a payout and a loss determined based on a difference between the value of the variable at a maturity of the wager and the other value of the spread, each of the wagers having a collar on potential losses, and a determined cap on potential winnings; finally resulting in the step of notifying the user of whether the wagers were accepted. It appears clear to any skilled artisan that claim 2 of the instant application and claim 1 of the patent substantially overlap in scope and would reasonably be subject to a terminal disclaimer requirement. 
Moreover dependent claims are substantially equivalent or overlapping in scope to dependent claims of said patent. And instant independent claim 16 is an apparatus claim reciting substantially equivalent operative recitations as instant claim 2 and independent claims of said patent. Consequently, it appears clear and reasonable to subject instant claims 2-21 to a terminal disclaimer requirement in view of U.S. Patent No. 11,263,867.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is 571-272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MILAP SHAH/Primary Examiner, Art Unit 3715